Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152311                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 152311
                                                                    COA: 320768
                                                                    Grand Traverse CC:
                                                                    2011-011239-FC
  ROBERT JENSEN SCHWANDER,
             Defendant-Appellee.
  _____________________________________/

         On order of the Court, the application for leave to appeal the July 21, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2016
           a0511
                                                                               Clerk